
	
		I
		112th CONGRESS
		1st Session
		H. R. 364
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mr. Latham introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and the
			 Workforce, Ways and
			 Means, the
			 Judiciary, House
			 Administration, Natural
			 Resources, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and to take meaningful steps to lower health care costs and increase access to
		  health insurance coverage without raising taxes, cutting Medicare benefits for
		  seniors, adding to the national deficit, intervening in the doctor-patient
		  relationship, or instituting a government takeover of health
		  care.
	
	
		1.Short title; purpose; table
			 of contents
			(a)Short
			 titleThis Act may be cited as the Common Sense Health Reform Americans Actually Want
			 Act.
			(b)PurposeThe purpose of this Act is to take
			 meaningful steps to lower health care costs and increase access to health
			 insurance coverage (especially for individuals with preexisting conditions)
			 without—
				(1)raising
			 taxes;
				(2)cutting Medicare
			 benefits for seniors;
				(3)adding to the
			 national deficit;
				(4)intervening in the
			 doctor-patient relationship; or
				(5)instituting a
			 government takeover of health care.
				(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; purpose; table of contents.
					Sec. 2. Repeal of the Patient Protection and Affordable Care
				Act and the Health Care and Education Reconciliation Act of 2010.
					Division A—Ensuring coverage for individuals with preexisting
				conditions and multiple health care needs
					Sec. 101. Establish universal access programs to improve high
				risk pools and reinsurance markets.
					Sec. 102. No annual or lifetime spending caps.
					Sec. 103. Preventing unjust cancellation of insurance
				coverage.
					Division B—Reducing Health Care Premiums and the Number of
				Uninsured Americans
					Title I—Expanding Access and Lowering Costs for Small
				Businesses
					Subtitle A—Enhanced Marketplace Pools
					Sec. 201. Rules governing enhanced marketplace
				pools.
					Sec. 202. Cooperation between Federal and State
				authorities.
					Sec. 203. Effective date and transitional and other
				rules.
					Subtitle B—Market Relief
					Sec. 204. Market relief.
					Title II—Targeted Efforts to Expand Access
					Sec. 211. Extending coverage of dependents.
					Sec. 212. Prohibiting preexisting condition exclusions for
				enrollees under age 19.
					Sec. 213. Health plan finders.
					Title III—Expanding Choices by Allowing Americans to Buy Health
				Care Coverage Across State Lines
					Sec. 221. Interstate purchasing of health
				insurance.
					Title IV—Improving Health Savings Accounts
					Sec. 231. HSA funds for premiums for high deductible health
				plans.
					Sec. 232. Requiring greater coordination between HDHP
				administrators and HSA account administrators so that enrollees can enroll in
				both at the same time.
					Sec. 233. Special rule for certain medical expenses incurred
				before establishment of account.
					Title V—Tax–Related Health Incentives
					Sec. 241. SECA tax deduction for health insurance
				costs.
					Sec. 242. Deduction for qualified health insurance costs of
				individuals.
					Division C—Enacting Real Medical Liability Reform
					Sec. 301. Cap on non-economic damages against health care
				practitioners.
					Sec. 302. Cap on non-economic damages against health care
				institutions.
					Sec. 303. Cap, in wrongful death cases, on total damages
				against any single health care practitioner.
					Sec. 304. Limitation of insurer liability when insurer rejects
				certain settlement offers.
					Sec. 305. Mandatory jury instruction on cap on
				damages.
					Sec. 306. Determination of negligence; mandatory jury
				instruction.
					Sec. 307. Expert reports required to be served in civil
				actions.
					Sec. 308. Expert opinions relating to physicians may be
				provided only by actively practicing physicians.
					Sec. 309. Payment of future damages on periodic or accrual
				basis.
					Sec. 310. Unanimous jury required for punitive or exemplary
				damages.
					Sec. 311. Proportionate liability.
					Sec. 312. Defense-initiated settlement process.
					Sec. 313. Statute of limitations; statute of
				repose.
					Sec. 314. Limitation on liability for Good Samaritans providing
				emergency health care.
					Sec. 315. Definitions.
					Division D—Protecting the Doctor-Patient
				Relationship
					Sec. 401. Rule of construction.
					Sec. 402. Repeal of Federal Coordinating Council for
				Comparative Effectiveness Research.
					Division E—Incentivizing Wellness and Quality
				Improvements
					Sec. 501. Incentives for prevention and wellness
				programs.
					Division F—Protecting Taxpayers
					Sec. 601. Permanently prohibiting taxpayer funded abortions and
				ensuring conscience protections.
					Sec. 602. Improved enforcement of the Medicare and Medicaid
				secondary payer provisions.
					Sec. 603. Strengthen Medicare provider enrollment standards and
				safeguards.
					Sec. 604. Tracking banned providers across State
				lines.
				
			2.Repeal of the
			 Patient Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010
			(a)Patient
			 Protection and Affordable Care ActThe Patient Protection and Affordable Care
			 Act (Public Law 111–148) is repealed and the provisions of law amended or
			 repealed by such Act are restored or revived as if such Act had not been
			 enacted.
			(b)Health Care and
			 Education Reconciliation Act of 2010The Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152) is repealed and the provisions
			 of law amended or repealed by such Act are restored or revived as if such Act
			 had not been enacted.
			AEnsuring coverage
			 for individuals with preexisting conditions and multiple health care
			 needs
			101.Establish
			 universal access programs to improve high risk pools and reinsurance
			 markets
				(a)State
			 requirement
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, each State shall—
						(A)subject to
			 paragraph (3), operate a qualifying State high risk pool described in
			 subsection (b)(1); and
						(B)subject to
			 paragraph (3), apply to the operation of such a program from State funds an
			 amount equivalent to the portion of State funds derived from State premium
			 assessments (as defined by the Secretary) that are not otherwise used on State
			 health care programs.
						(2)Relation to
			 current qualified high risk pool program
						(A)States not
			 operating a qualified high risk poolIn the case of a State that is not
			 operating a current section 2745 qualified high risk pool as of the date of the
			 enactment of this Act, the State’s operation of a qualifying State high risk
			 pool described in subsection (b)(1) shall be treated, for purposes of section
			 2745 of the Public Health Service Act, as the operation of a qualified high
			 risk pool described in such section.
						(B)State operating
			 a qualified high risk poolIn the case of a State that is
			 operating a current section 2745 qualified high risk pool as of the date of the
			 enactment of this Act, as of the date that is 90 days after the date of the
			 enactment of this Act, such a pool shall not be treated as a qualified high
			 risk pool under section 2745 of the Public Health Service Act unless the pool
			 is a qualifying State high risk pool described in subsection (b)(1).
						(3)Application of
			 fundsIf the pool operated under paragraph (1)(A) is in strong
			 fiscal health, as determined in accordance with standards established by the
			 National Association of Insurance Commissioners and as approved by the State
			 Insurance Commissioner involved, the requirement of paragraph (1)(B) shall be
			 deemed to be met.
					(b)Qualifying State
			 high risk pool
					(1)In
			 generalA qualifying State high risk pool described in this
			 subsection means a current section 2745 qualified high risk pool that meets the
			 following requirements:
						(A)The pool must be funded with a stable
			 funding source.
						(B)The pool must
			 eliminate any waiting lists so that all eligible residents who are seeking
			 coverage through the pool should be allowed to receive coverage through the
			 pool.
						(C)The pool must
			 allow for coverage of individuals who, but for the 24-month disability waiting
			 period under section 226(b) of the Social Security Act, would be eligible for
			 Medicare during the period of such waiting period.
						(D)The pool must
			 limit the pool premiums to no more than 150 percent of the average premium for
			 applicable standard risk rates in that State.
						(E)The pool must
			 conduct education and outreach initiatives so that residents and brokers
			 understand that the pool is available to eligible residents.
						(F)The pool must
			 provide coverage for preventive services and disease management for chronic
			 diseases.
						(G)Subject to
			 subparagraph (C), an individual may only be eligible for coverage through the
			 pool if the individual has a pre-existing condition, as determined in a manner
			 consistent with guidance ussed by the Secretary of Health and Human Services
			 and—
							(i)was
			 denied health insurance coverage in the individual market because of a
			 pre-existing condition or health status; or
							(ii)was
			 offered such coverage—
								(I)under terms that
			 limit the coverage for such a pre-existing condition; or
								(II)at a premium rate
			 that is above the premium rate for coverage through the pool pursuant to this
			 section.
								(H)No pre-existing
			 condition exclusion period may be imposed on coverage through the pool.
						(I)The pool shall not
			 require an individual to be uninsured for any period as a condition of
			 eligibility to receive coverage through the pool.
						(2)Verification of
			 citizenship or alien qualification
						(A)In
			 generalNotwithstanding any other provision of law, only citizens
			 and nationals of the United States shall be eligible to participate in a
			 qualifying State high risk pool that receives funds under section 2745 of the
			 Public Health Service Act or this section.
						(B)Condition of
			 participationAs a condition of a State receiving such funds, the
			 Secretary shall require the State to certify, to the satisfaction of the
			 Secretary, that such State requires all applicants for coverage in the
			 qualifying State high risk pool to provide satisfactory documentation of
			 citizenship or nationality in a manner consistent with section 1903(x) of the
			 Social Security Act.
						(C)RecordsThe
			 Secretary shall keep sufficient records such that a determination of
			 citizenship or nationality only has to be made once for any individual under
			 this paragraph.
						(3)Relation to
			 section 2745As of January 1,
			 2012, a pool shall not qualify as qualified high risk pool under section 2745
			 of the Public Health Service Act unless the pool is a qualifying State high
			 risk pool described in paragraph (1).
					(c)WaiversIn
			 order to accommodate new and innovative programs, the Secretary may waive such
			 requirements of this section for qualifying State high risk pools as the
			 Secretary deems appropriate.
				(d)FundingIn addition to any other amounts
			 appropriated, there is appropriated to carry out section 2745 of the Public
			 Health Service Act (including through a pool described in subsection
			 (a)(1))—
					(1)$15,000,000,000
			 for the period of fiscal years 2011 through 2021; and
					(2)an additional $10,000,000,000 for the
			 period of fiscal years 2017 through 2021.
					(e)DefinitionsIn
			 this section:
					(1)Health insurance
			 coverage; health insurance issuerThe terms health
			 insurance coverage and health insurance issuer have the
			 meanings given such terms in section 2791 of the Public Health Service
			 Act.
					(2)Current section
			 2745 qualified high risk poolThe term current section 2745
			 qualified high risk pool has the meaning given the term qualified
			 high risk pool under section 2745(g) of the Public Health Service Act as
			 in effect as of the date of the enactment of this Act.
					(3)SecretaryThe
			 term Secretary means Secretary of Health and Human
			 Services.
					(4)Standard risk
			 rateThe term standard
			 risk rate means a rate that—
						(A)is determined
			 under the State high risk pool by considering the premium rates charged by
			 other health insurance issuers offering health insurance coverage to
			 individuals in the insurance market served;
						(B)is established
			 using reasonable actuarial techniques; and
						(C)reflects
			 anticipated claims experience and expenses for the coverage involved.
						(5)StateThe
			 term State means any of the 50 States or the District of
			 Columbia.
					102.No annual or
			 lifetime spending capsNotwithstanding any other provision of law,
			 a health insurance issuer (including an entity licensed to sell insurance with
			 respect to a State or group health plan) may not apply an annual or lifetime
			 aggregate spending cap on any health insurance coverage or plan offered by such
			 issuer.
			103.Preventing unjust
			 cancellation of insurance coverage
				(a)Clarification
			 regarding application of guaranteed renewability of individual health insurance
			 coverageSection 2742 of the Public Health Service Act (42 U.S.C.
			 300gg–42), as restored by section 2, is amended—
					(1)in its heading, by
			 inserting , continuation in
			 force, including prohibition of rescission, after
			 Guaranteed
			 renewability;
					(2)in subsection (a),
			 by inserting , including without rescission, after
			 continue in force; and
					(3)in subsection
			 (b)(2), by inserting before the period at the end the following: ,
			 including intentional concealment of material facts regarding a health
			 condition related to the condition for which coverage is being
			 claimed.
					(b)Opportunity for
			 independent, external third party review in certain casesSubpart 1 of part B of title XXVII of the
			 Public Health Service Act, as restored by section 2, is amended by adding at
			 the end the following new section:
					
						2746.Opportunity
				for independent, external third party review in certain cases
							(a)Notice and
				review rightIf a health insurance issuer determines to nonrenew
				or not continue in force, including rescind, health insurance coverage for an
				individual in the individual market on the basis described in section
				2742(b)(2) before such nonrenewal, discontinuation, or rescission, may take
				effect the issuer shall provide the individual with notice of such proposed
				nonrenewal, discontinuation, or rescission and an opportunity for a review of
				such determination by an independent, external third party under procedures
				specified by the Secretary.
							(b)Independent
				determinationIf the
				individual requests such review by an independent, external third party of a
				nonrenewal, discontinuation, or rescission of health insurance coverage, the
				coverage shall remain in effect until such third party determines that the
				coverage may be nonrenewed, discontinued, or rescinded under section
				2742(b)(2).
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply after the date of the enactment of this Act with
			 respect to health insurance coverage issued before, on, or after such
			 date.
				BReducing Health
			 Care Premiums and the Number of Uninsured Americans
			IExpanding Access
			 and Lowering Costs for Small Businesses
				AEnhanced
			 Marketplace Pools
					201.Rules governing
			 enhanced marketplace pools
						(a)In
			 generalSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974, as restored by section 2, is amended by adding after part 7
			 the following new part:
							
								8Rules governing
				enhanced marketplace pools
									801.Small business
				health plans
										(a)In
				generalFor purposes of this part, the term small business
				health plan means a fully insured group health plan whose sponsor is (or
				is deemed under this part to be) described in subsection (b).
										(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
											(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining medical care;
											(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership;
											(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation; and
											(4)does not condition
				membership on the basis of a minimum group size.
											Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), (3), and (4) shall be deemed to be a sponsor described in
				this subsection.802.Alternative
				Market Pooling Organizations
										(a)In
				generalThe Secretary, not later than 1 year after the date of
				enactment of this part, shall promulgate regulations that apply the rules and
				standards of this part, as necessary, to circumstances in which a pooling
				entity other (hereinafter Alternative Market Pooling
				Organizations) is not made up principally of employers and their
				employees, or not a professional organization or such small business health
				plan entity identified in section 801.
										(b)Adaption of
				standardsIn developing and promulgating regulations pursuant to
				subsection (a), the Secretary, in consultation with the Secretary of Health and
				Human Services, small business health plans, small and large employers, large
				and small insurance issuers, consumer representatives, and State insurance
				commissioners, shall—
											(1)adapt the
				standards of this part, to the maximum degree practicable, to assure balanced
				and comparable oversight standards for both small business health plans and
				alternative market pooling organizations;
											(2)permit the
				participation as alternative market pooling organizations unions, churches and
				other faith-based organizations, or other organizations composed of individuals
				and groups which may have little or no association with employment, provided
				however, that such alternative market pooling organizations meet, and continue
				meeting on an ongoing basis, to satisfy standards, rules, and requirements
				materially equivalent to those set forth in this part with respect to small
				business health plans;
											(3)conduct periodic
				verification of such compliance by alternative market pooling organizations, in
				consultation with the Secretary of Health and Human Services and the National
				Association of Insurance Commissioners, except that such periodic verification
				shall not materially impede market entry or participation as pooling entities
				comparable to that of small business health plans;
											(4)assure that
				consistent, clear, and regularly monitored standards are applied with respect
				to alternative market pooling organizations to avert material risk-selection
				within or among the composition of such organizations;
											(5)the expedited and
				deemed certification procedures provided in section 805(d) shall not apply to
				alternative market pooling organizations until sooner of the promulgation of
				regulations under this subsection or the expiration of one year following
				enactment of this Act; and
											(6)make such other
				appropriate adjustments to the requirements of this part as the Secretary may
				reasonably deem appropriate to fit the circumstances of an individual
				alternative market pooling organization or category of such organization,
				including but not limited to the application of the membership payment
				requirements of section 801(b)(2) to alternative market pooling organizations
				composed primarily of church- or faith-based membership.
											803.Certification
				of small business health plans
										(a)In
				generalNot later than 6 months after the date of enactment of
				this part, the applicable authority shall prescribe by interim final rule a
				procedure under which the applicable authority shall certify small business
				health plans which apply for certification as meeting the requirements of this
				part.
										(b)Requirements
				applicable to certified plansA small business health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
										(c)Requirements for
				continued certificationThe applicable authority may provide by
				regulation for continued certification of small business health plans under
				this part. Such regulation shall provide for the revocation of a certification
				if the applicable authority finds that the small business health plan involved
				is failing to comply with the requirements of this part.
										(d)Expedited and
				deemed certification
											(1)In
				generalIf the Secretary fails to act on an application for
				certification under this section within 90 days of receipt of such application,
				the applying small business health plan shall be deemed certified until such
				time as the Secretary may deny for cause the application for
				certification.
											(2)Civil
				penaltyThe Secretary may assess a civil penalty against the
				board of trustees and plan sponsor (jointly and severally) of a small business
				health plan that is deemed certified under paragraph (1) of up to $500,000 in
				the event the Secretary determines that the application for certification of
				such small business health plan was willfully or with gross negligence
				incomplete or inaccurate.
											804.Requirements
				relating to sponsors and boards of trustees
										(a)SponsorThe
				requirements of this subsection are met with respect to a small business health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
										(b)Board of
				trusteesThe requirements of this subsection are met with respect
				to a small business health plan if the following requirements are met:
											(1)Fiscal
				controlThe plan is operated, pursuant to a plan document, by a
				board of trustees which pursuant to a trust agreement has complete fiscal
				control over the plan and which is responsible for all operations of the
				plan.
											(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
											(3)Rules governing
				relationship to participating employers and to contractors
												(A)Board
				membership
													(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
													(ii)Limitation
														(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
														(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
														(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
														(iii)Certain plans
				excludedClause (i) shall not apply to a small business health
				plan which is in existence on the date of the enactment of this part.
													(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with
				insurers.
												(c)Treatment of
				franchisesIn the case of a group health plan which is
				established and maintained by a franchiser for a franchisor or for its
				franchisees—
											(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchisor were deemed to be the sponsor referred
				to in section 801(b) and each franchisee were deemed to be a member (of the
				sponsor) referred to in section 801(b); and
											(2)the requirements
				of section 804(a)(1) shall be deemed met.
											For
				purposes of this subsection the terms franchisor and
				franchisee shall have the meanings given such terms for purposes
				of sections 436.2(a) through 436.2(c) of title 16, Code of Federal Regulations
				(including any such amendments to such regulation after the date of enactment
				of this part).805.Participation
				and coverage requirements
										(a)Covered
				employers and individualsThe requirements of this subsection are
				met with respect to a small business health plan if, under the terms of the
				plan—
											(1)each participating
				employer must be—
												(A)a member of the
				sponsor;
												(B)the sponsor;
				or
												(C)an affiliated
				member of the sponsor, except that, in the case of a sponsor which is a
				professional association or other individual-based association, if at least one
				of the officers, directors, or employees of an employer, or at least one of the
				individuals who are partners in an employer and who actively participates in
				the business, is a member or such an affiliated member of the sponsor,
				participating employers may also include such employer; and
												(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
												(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
												(B)the dependents of
				individuals described in subparagraph (A).
												(b)Individual
				market unaffectedThe requirements of this subsection are met
				with respect to a small business health plan if, under the terms of the plan,
				no participating employer may provide health insurance coverage in the
				individual market for any employee not covered under the plan which is similar
				to the coverage contemporaneously provided to employees of the employer under
				the plan, if such exclusion of the employee from coverage under the plan is
				based on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
										(c)Prohibition of
				discrimination against employers and employees eligible To
				participateThe requirements of this subsection are met with
				respect to a small business health plan if—
											(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act are not
				met;
											(2)information
				regarding all coverage options available under the plan is made readily
				available to any employer eligible to participate; and
											(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
											806.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
										(a)In
				generalThe requirements of this section are met with respect to
				a small business health plan if the following requirements are met:
											(1)Contents of
				governing instruments
												(A)In
				generalThe instruments governing the plan include a written
				instrument, meeting the requirements of an instrument required under section
				402(a)(1), which—
													(i)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A)); and
													(ii)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)).
													(B)Description of
				material provisionsThe terms of the health insurance coverage
				(including the terms of any individual certificates that may be offered to
				individuals in connection with such coverage) describe the material benefit and
				rating, and other provisions set forth in this section and such material
				provisions are included in the summary plan description.
												(2)Contribution
				rates must be nondiscriminatory
												(A)In
				generalThe contribution rates for any participating small
				employer shall not vary on the basis of any health status-related factor in
				relation to employees of such employer or their beneficiaries and shall not
				vary on the basis of the type of business or industry in which such employer is
				engaged, subject to subparagraph (B) and the terms of this title.
												(B)Effect of
				titleNothing in this title or any other provision of law shall
				be construed to preclude a health insurance issuer offering health insurance
				coverage in connection with a small business health plan that meets the
				requirements of this part, and at the request of such small business health
				plan, from—
													(i)setting
				contribution rates for the small business health plan based on the claims
				experience of the small business health plan so long as any variation in such
				rates for participating small employers complies with the requirements of
				clause (ii), except that small business health plans shall not be subject, in
				non-adopting States, to subparagraphs (A)(ii) and (C) of section 2912(a)(2) of
				the Public Health Service Act, and in adopting States, to any State law that
				would have the effect of imposing requirements as outlined in such
				subparagraphs (A)(ii) and (C); or
													(ii)varying contribution rates for
				participating small employers in a small business health plan in a State to the
				extent that such rates could vary using the same methodology employed in such
				State for regulating small group premium rates, subject to the terms of part I
				of subtitle A of title XXXI of the Public Health Service Act (relating to
				rating requirements), as added by subtitle B of title II of the Health Security
				for All Americans Act of 2010.
													(3)Exceptions
				regarding self-employed and large employers
												(A)Self-employed
													(i)In
				generalSmall business health plans with participating employers
				who are self-employed individuals (and their dependents) shall enroll such
				self-employed participating employers in accordance with rating rules that do
				not violate the rating rules for self-employed individuals in the State in
				which such self-employed participating employers are located.
													(ii)Guarantee
				issueSmall business health plans with participating employers
				who are self-employed individuals (and their dependents) may decline to
				guarantee issue to such participating employers in States in which guarantee
				issue is not otherwise required for the self-employed in that State.
													(B)Large
				employersSmall business health plans with participating
				employers that are larger than small employers (as defined in section
				808(a)(10)) shall enroll such large participating employers in accordance with
				rating rules that do not violate the rating rules for large employers in the
				State in which such large participating employers are located.
												(4)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
											(b)Ability of small
				business health plans To design benefit optionsNothing in this part or any provision of
				State law (as defined in section 514(c)(1)) shall be construed to preclude a
				small business health plan or a health insurance issuer offering health
				insurance coverage in connection with a small business health plan from
				exercising its sole discretion in selecting the specific benefits and services
				consisting of medical care to be included as benefits under such plan or
				coverage, except that such benefits and services must meet the terms and
				specifications of part II of subtitle A of title XXXI of the Public Health
				Service Act (relating to lower cost plans), as added by subtitle B of title II
				of the Health Security for All Americans Act of 2010.
										(c)Domicile and
				non-domicile States
											(1)Domicile
				StateCoverage shall be issued to a small business health plan in
				the State in which the sponsor's principal place of business is located.
											(2)Non-domicile
				StatesWith respect to a State (other than the domicile State) in
				which participating employers of a small business health plan are located but
				in which the insurer of the small business health plan in the domicile State is
				not yet licensed, the following shall apply:
												(A)Temporary
				preemptionIf, upon the expiration of the 90-day period following
				the submission of a licensure application by such insurer (that includes a
				certified copy of an approved licensure application as submitted by such
				insurer in the domicile State) to such State, such State has not approved or
				denied such application, such State's health insurance licensure laws shall be
				temporarily preempted and the insurer shall be permitted to operate in such
				State, subject to the following terms:
													(i)Application of
				non-domicile State lawExcept
				with respect to licensure and with respect to the terms of subtitle A of title
				XXXI of the Public Health Service Act (relating to rating and benefits as added
				by subtitle B of title II of the Health Security for All Americans Act of
				2010), the laws and authority of the non-domicile State shall remain in full
				force and effect.
													(ii)Revocation of
				preemptionThe preemption of a non-domicile State's health
				insurance licensure laws pursuant to this subparagraph, shall be terminated
				upon the occurrence of either of the following:
														(I)Approval or
				denial of applicationThe approval of denial of an insurer's
				licensure application, following the laws and regulations of the non-domicile
				State with respect to licensure.
														(II)Determination
				of material violationA
				determination by a non-domicile State that an insurer operating in a
				non-domicile State pursuant to the preemption provided for in this subparagraph
				is in material violation of the insurance laws (other than licensure and with
				respect to the terms of subtitle A of title XXXI of the Public Health Service
				Act (relating to rating and benefits added by subtitle B of title II of the
				Health Security for All Americans Act of 2010)) of such State.
														(B)No prohibition
				on promotionNothing in this paragraph shall be construed to
				prohibit a small business health plan or an insurer from promoting coverage
				prior to the expiration of the 90-day period provided for in subparagraph (A),
				except that no enrollment or collection of contributions shall occur before the
				expiration of such 90-day period.
												(C)LicensureExcept
				with respect to the application of the temporary preemption provision of this
				paragraph, nothing in this part shall be construed to limit the requirement
				that insurers issuing coverage to small business health plans shall be licensed
				in each State in which the small business health plans operate.
												(D)Servicing by
				licensed insurersNotwithstanding subparagraph (C), the
				requirements of this subsection may also be satisfied if the participating
				employers of a small business health plan are serviced by a licensed insurer in
				that State, even where such insurer is not the insurer of such small business
				health plan in the State in which such small business health plan is
				domiciled.
												807.Requirements
				for application and related requirements
										(a)Filing
				feeUnder the procedure prescribed pursuant to section 802(a), a
				small business health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to small business health
				plans.
										(b)Information To
				be included in application for certificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
											(1)Identifying
				informationThe names and addresses of—
												(A)the sponsor;
				and
												(B)the members of the
				board of trustees of the plan.
												(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
											(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
											(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
											(5)Agreements with
				service providersA copy of any agreements between the plan,
				health insurance issuer, and contract administrators and other service
				providers.
											(c)Filing notice of
				certification with StatesA certification granted under this part
				to a small business health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which the small business health plans operate.
										(d)Notice of
				material changesIn the case of any small business health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
										808.Notice
				requirements for voluntary terminationA small business health plan which is or has
				been certified under this part may terminate (upon or at any time after
				cessation of accruals in benefit liabilities) only if the board of trustees,
				not less than 60 days before the proposed termination date—
										(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
										(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
										(3)submits such plan
				in writing to the applicable authority.
										Actions required under this section
				shall be taken in such form and manner as may be prescribed by the applicable
				authority by regulation.809.Implementation
				and application authority by SecretaryThe Secretary shall, through promulgation
				and implementation of such regulations as the Secretary may reasonably
				determine necessary or appropriate, and in consultation with a balanced
				spectrum of effected entities and persons, modify the implementation and
				application of this part to accommodate with minimum disruption such changes to
				State or Federal law provided in this part and the (and the amendments made by
				such Act) or in regulations issued thereto.
									810.Definitions and
				rules of construction
										(a)DefinitionsFor
				purposes of this part—
											(1)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
												(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor, or
												(B)in the case of a
				sponsor with members which consist of associations, a person who is a member or
				employee of any such association and elects an affiliated status with the
				sponsor.
												(2)Applicable
				authorityThe term applicable authority means the
				Secretary of Labor, except that, in connection with any exercise of the
				Secretary's authority with respect to which the Secretary is required under
				section 506(d) to consult with a State, such term means the Secretary, in
				consultation with such State.
											(3)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act for the State involved with respect to such
				issuer.
											(4)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
											(5)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1), except that such term shall not include
				excepted benefits (as defined in section 733(c)).
											(6)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
											(7)Individual
				market
												(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
												(B)Treatment of
				very small groups
													(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
													(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
													(8)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
											(9)Participating
				employerThe term participating employer means, in
				connection with a small business health plan, any employer, if any individual
				who is an employee of such employer, a partner in such employer, or a
				self-employed individual who is such employer (or any dependent, as defined
				under the terms of the plan, of such individual) is or was covered under such
				plan in connection with the status of such individual as such an employee,
				partner, or self-employed individual in relation to the plan.
											(10)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, a small
				employer as defined in section 2791(e)(4).
											(11)Trade
				association and professional associationThe terms trade
				association and professional association mean an entity
				that meets the requirements of section 1.501(c)(6)–1 of title 26, Code of
				Federal Regulations (as in effect on the date of enactment of this Act).
											(b)Rule of
				constructionFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is a small business health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
											(1)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
											(2)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
											(c)RenewalNotwithstanding
				any provision of law to the contrary, a participating employer in a small
				business health plan shall not be deemed to be a plan sponsor in applying
				requirements relating to coverage renewal.
										(d)Health savings
				accountsNothing in this part
				shall be construed to create any mandates for coverage of benefits for
				HSA-qualified health plans that would require reimbursements in violation of
				section 223(c)(2) of the Internal Revenue Code of
				1986.
										.
						(b)Conforming
			 amendments to preemption rules
							(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)), as restored by section 2, is amended by
			 adding at the end the following new subparagraph:
								
									(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of a small
				business health plan which is certified under part
				8.
									.
							(2)Section 514 of
			 such Act (29 U.S.C. 1144), as restored by section 2, is amended—
								(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
								(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
								(C)by redesignating
			 subsection (d) as subsection (e); and
								(D)by inserting after
			 subsection (c) the following new subsection:
									
										(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude a health insurance
				issuer from offering health insurance coverage in connection with a small
				business health plan which is certified under part 8.
											(2)In any case in which health insurance
				coverage of any policy type is offered under a small business health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may establish rating and benefit requirements that would otherwise
				apply to such coverage, provided the requirements of subtitle A of title XXXI
				of the Public Health Service Act (as added by title II of the Health Security
				for All Americans Act of 2010) (concerning health plan rating and benefits) are
				met.
											.
								(c)Plan
			 sponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)), as
			 restored by section 2, is amended by adding at the end the following new
			 sentence: Such term also includes a person serving as the sponsor of a
			 small business health plan under part 8..
						(d)Savings
			 clauseSection 731(c) of such Act, as restored by section 2, is
			 amended by inserting or part 8 after this
			 part.
						(e)Clerical
			 amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974, as restored by section 2, is amended by inserting after the
			 item relating to section 734 the following new items:
							
								
									Part 8—Rules governing small business health
				plans
									801. Small business health
				plans.
									802. Alternative market pooling
				organizations.
									803. Certification of small business
				health plans.
									804. Requirements relating to sponsors and
				boards of trustees.
									805. Participation and coverage
				requirements.
									806. Other requirements relating to plan
				documents, contribution rates, and benefit options.
									807. Requirements for application and
				related requirements.
									808. Notice requirements for voluntary
				termination.
									809. Implementation and
				application authority by Secretary.
									810. Definitions and rules of
				construction.
								
								.
						202.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136), as restored by section 2, is amended by
			 adding at the end the following new subsection:
						
							(d)Consultation
				with States with respect to small business health plans
								(1)Agreements with
				StatesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to a small business health plan regarding the
				exercise of—
									(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
									(B)the Secretary’s
				authority to certify small business health plans under part 8 in accordance
				with regulations of the Secretary applicable to certification under part
				8.
									(2)Recognition of
				domicile StateIn carrying out paragraph (1), the Secretary shall
				ensure that only one State will be recognized, with respect to any particular
				small business health plan, as the State with which consultation is required.
				In carrying out this paragraph such State shall be the domicile State, as
				defined in section
				805(c).
								.
					203.Effective date
			 and transitional and other rules
						(a)Effective
			 dateThe amendments made by this subtitle shall take effect 12
			 months after the date of the enactment of this Act. The Secretary of Labor
			 shall first issue all regulations necessary to carry out the amendments made by
			 this subtitle within 6 months after the date of the enactment of this
			 Act.
						(b)Treatment of
			 certain existing health benefits programs
							(1)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 808(a)(2) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this subtitle)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
								(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
								(B)the requirements
			 of sections 801(a) and 803(a) of the Employee
			 Retirement Income Security Act of 1974 shall be deemed met with
			 respect to such arrangement;
								(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of trustees which has control over the arrangement;
								(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
								(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
								The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement or at such time that the arrangement provides coverage to
			 participants and beneficiaries in any State other than the States in which
			 coverage is provided on such date of enactment.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 808 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an small business health plan shall be deemed a reference to an
			 arrangement referred to in this subsection.
							BMarket
			 Relief
					204.Market
			 reliefThe Public Health
			 Service Act (42 U.S.C. 201 et seq.), as restored by section 2, is amended by
			 inserting after title XXX the following:
						
							XXXIHealth care
				insurance marketplace modernization
								3101.General
				insurance definitionsIn this
				title, the terms health insurance coverage, health insurance
				issuer, group health plan, and individual health
				insurance shall have the meanings given such terms in section
				2791.
								3102.Implementation
				and application authority by SecretaryThe Secretary shall, through promulgation
				and implementation of such regulations as the Secretary may reasonably
				determine necessary or appropriate, and in consultation with a balanced
				spectrum of effected entities and persons, modify the implementation and
				application of this title to accommodate with minimum disruption such changes
				to State or Federal law provided in this title and the (and the amendments made
				by such Act) or in regulations issued thereto.
								AMarket
				relief
									IRating
				requirements
										3111.DefinitionsIn this part:
											(1)Adopting
				StateThe term adopting State means a State that,
				with respect to the small group market, has enacted small group rating rules
				that meet the minimum standards set forth in section 3112(a)(1) or, as
				applicable, transitional small group rating rules set forth in section
				3112(b).
											(2)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				insurance laws of such State.
											(3)Base premium
				rateThe term base premium rate means, for each
				class of business with respect to a rating period, the lowest premium rate
				charged or that could have been charged under a rating system for that class of
				business by the small employer carrier to small employers with similar case
				characteristics for health benefit plans with the same or similar
				coverage.
											(4)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a State and that—
												(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the Model Small Group Rating Rules or, as applicable,
				transitional small group rating rules in a State;
												(B)notifies the
				insurance department of a nonadopting State (or other State agency), not later
				than 30 days prior to the offering of coverage described in this subparagraph,
				that the issuer intends to offer small group health insurance coverage in that
				State consistent with the Model Small Group Rating Rules, and provides with
				such notice a copy of any insurance policy that it intends to offer in the
				State, its most recent annual and quarterly financial reports, and any other
				information required to be filed with the insurance department of the State (or
				other State agency); and
												(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such group health coverage) and filed with the State
				pursuant to subparagraph (B), a description in the insurer's contract of the
				Model Small Group Rating Rules and an affirmation that such Rules are included
				in the terms of such contract.
												(5)Health insurance
				coverageThe term health insurance coverage means
				any coverage issued in the small group health insurance market, except that
				such term shall not include excepted benefits (as defined in section
				2791(c)).
											(6)Index
				rateThe term index rate means for each class of
				business with respect to the rating period for small employers with similar
				case characteristics, the arithmetic average of the applicable base premium
				rate and the corresponding highest premium rate.
											(7) Model Small
				Group Rating RulesThe term Model Small Group Rating
				Rules means the rules set forth in section 3112(a)(2).
											(8)Nonadopting
				StateThe term nonadopting State means a State that
				is not an adopting State.
											(9)Small group
				insurance marketThe term small group insurance
				market shall have the meaning given the term small group
				market in section 2791(e)(5).
											(10)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
											(11)Variation
				limits
												(A)Composite
				variation limit
													(i)In
				generalThe term composite variation limit means the
				total variation in premium rates charged by a health insurance issuer in the
				small group market as permitted under applicable State law based on the
				following factors or case characteristics:
														(I)Age.
														(II)Duration of
				coverage.
														(III)Claims
				experience.
														(IV)Health
				status.
														(ii)Use of
				factorsWith respect to the use of the factors described in
				clause (i) in setting premium rates, a health insurance issuer shall use one or
				both of the factors described in subclauses (I) or (IV) of such clause and may
				use the factors described in subclauses (II) or (III) of such clause.
													(B)Total variation
				limitThe term total variation limit means the total
				variation in premium rates charged by a health insurance issuer in the small
				group market as permitted under applicable State law based on all factors and
				case characteristics (as described in section 3112(a)(1)).
												3112.Rating
				rules
											(a)Establishment of
				minimum standards for premium variations and model small group rating
				rulesNot later than 6 months after the date of enactment of this
				title, the Secretary shall promulgate regulations establishing the following
				Minimum Standards and Model Small Group Rating Rules:
												(1)Minimum
				standards for premium variations
													(A)Composite
				variation limitThe composite variation limit shall not be less
				than 3:1.
													(B)Total variation
				limitThe total variation limit shall not be less than
				5:1.
													(C)Prohibition on
				use of certain case characteristicsFor purposes of this
				paragraph, in calculating the total variation limit, the State shall not use
				case characteristics other than those used in calculating the composite
				variation limit and industry, geographic area, group size, participation rate,
				class of business, and participation in wellness programs.
													(2)Model Small
				Group Rating RulesThe following apply to an eligible insurer in
				a non-adopting State:
													(A)Premium
				ratesPremium rates for small group health benefit plans to which
				this title applies shall comply with the following provisions relating to
				premiums, except as provided for under subsection (b):
														(i)Variation in
				premium ratesThe plan may not vary premium rates by more than
				the minimum standards provided for under paragraph (1).
														(ii)Index
				rateThe index rate for a rating period for any class of business
				shall not exceed the index rate for any other class of business by more than 20
				percent, excluding those classes of business related to association groups
				under this title.
														(iii)Class of
				businessesWith respect to a class of business, the premium rates
				charged during a rating period to small employers with similar case
				characteristics for the same or similar coverage or the rates that could be
				charged to such employers under the rating system for that class of business,
				shall not vary from the index rate by more than 25 percent of the index rate
				under clause (ii).
														(iv)Increases for
				new rating periodsThe percentage increase in the premium rate
				charged to a small employer for a new rating period may not exceed the sum of
				the following:
															(I)The percentage
				change in the new business premium rate measured from the first day of the
				prior rating period to the first day of the new rating period. In the case of a
				health benefit plan into which the small employer carrier is no longer
				enrolling new small employers, the small employer carrier shall use the
				percentage change in the base premium rate, except that such change shall not
				exceed, on a percentage basis, the change in the new business premium rate for
				the most similar health benefit plan into which the small employer carrier is
				actively enrolling new small employers.
															(II)Any adjustment,
				not to exceed 15 percent annually and adjusted pro rata for rating periods of
				less then 1 year, due to the claim experience, health status or duration of
				coverage of the employees or dependents of the small employer as determined
				from the small employer carrier's rate manual for the class of business
				involved.
															(III)Any adjustment
				due to change in coverage or change in the case characteristics of the small
				employer as determined from the small employer carrier's rate manual for the
				class of business.
															(v)Uniform
				application of adjustmentsAdjustments in premium rates for claim
				experience, health status, or duration of coverage shall not be charged to
				individual employees or dependents. Any such adjustment shall be applied
				uniformly to the rates charged for all employees and dependents of the small
				employer.
														(vi)Prohibition on
				use of certain case characteristicA small employer carrier shall
				not utilize case characteristics, other than those permitted under paragraph
				(1)(C), without the prior approval of the applicable State authority.
														(vii)Consistent
				application of factorsSmall employer carriers shall apply rating
				factors, including case characteristics, consistently with respect to all small
				employers in a class of business. Rating factors shall produce premiums for
				identical groups which differ only by the amounts attributable to plan design
				and do not reflect differences due to the nature of the groups assumed to
				select particular health benefit plans.
														(viii)Treatment of
				plans as having same rating periodA small employer carrier shall
				treat all health benefit plans issued or renewed in the same calendar month as
				having the same rating period.
														(ix)Require
				compliancePremium rates for small business health benefit plans
				shall comply with the requirements of this subsection notwithstanding any
				assessments paid or payable by a small employer carrier as required by a
				State's small employer carrier reinsurance program.
														(B)Establishment of
				separate class of businessSubject to subparagraph (C), a small
				employer carrier may establish a separate class of business only to reflect
				substantial differences in expected claims experience or administrative costs
				related to the following:
														(i)The small employer
				carrier uses more than one type of system for the marketing and sale of health
				benefit plans to small employers.
														(ii)The small
				employer carrier has acquired a class of business from another small employer
				carrier.
														(iii)The small
				employer carrier provides coverage to one or more association groups that meet
				the requirements of this title.
														(C)LimitationA
				small employer carrier may establish up to 9 separate classes of business under
				subparagraph (B), excluding those classes of business related to association
				groups under this title.
													(D)Limitation on
				transfersA small employer carrier shall not transfer a small
				employer involuntarily into or out of a class of business. A small employer
				carrier shall not offer to transfer a small employer into or out of a class of
				business unless such offer is made to transfer all small employers in the class
				of business without regard to case characteristics, claim experience, health
				status or duration of coverage since issue.
													(b)Transitional
				Model Small Group Rating Rules
												(1)In
				generalNot later than 6 months after the date of enactment of
				this title and to the extent necessary to provide for a graduated transition to
				the minimum standards for premium variation as provided for in subsection
				(a)(1), the Secretary, in consultation with the National Association of
				Insurance Commissioners (NAIC), shall promulgate State-specific transitional
				small group rating rules in accordance with this subsection, which shall be
				applicable with respect to non-adopting States and eligible insurers operating
				in such States for a period of not to exceed 3 years from the date of the
				promulgation of the minimum standards for premium variation pursuant to
				subsection (a).
												(2)Compliance with
				transitional model small group rating rulesDuring the transition
				period described in paragraph (1), a State that, on the date of enactment of
				this title, has in effect a small group rating rules methodology that allows
				for a variation that is less than the variation provided for under subsection
				(a)(1) (concerning minimum standards for premium variation), shall be deemed to
				be an adopting State if the State complies with the transitional small group
				rating rules as promulgated by the Secretary pursuant to paragraph (1).
												(3)Transitioning of
				old business
													(A)In
				generalIn developing the transitional small group rating rules
				under paragraph (1), the Secretary shall, after consultation with the National
				Association of Insurance Commissioners and representatives of insurers
				operating in the small group health insurance market in non-adopting States,
				promulgate special transition standards with respect to independent rating
				classes for old and new business, to the extent reasonably necessary to protect
				health insurance consumers and to ensure a stable and fair transition for old
				and new market entrants.
													(B)Period for
				operation of independent rating classesIn developing the special
				transition standards pursuant to subparagraph (A), the Secretary shall permit a
				carrier in a non-adopting State, at its option, to maintain independent rating
				classes for old and new business for a period of up to 5 years, with the
				commencement of such 5-year period to begin at such time, but not later than
				the date that is 3 years after the date of enactment of this title, as the
				carrier offers a book of business meeting the minimum standards for premium
				variation provided for in subsection (a)(1) or the transitional small group
				rating rules under paragraph (1).
													(4)Other
				transitional authorityIn developing the transitional small group
				rating rules under paragraph (1), the Secretary shall provide for the
				application of the transitional small group rating rules in transition States
				as the Secretary may determine necessary for an effective transition.
												(c)Market
				re-Entry
												(1)In
				generalNotwithstanding any other provision of law, a health
				insurance issuer that has voluntarily withdrawn from providing coverage in the
				small group market prior to the date of enactment of this title shall not be
				excluded from re-entering such market on a date that is more than 180 days
				after such date of enactment.
												(2)TerminationThe
				provision of this subsection shall terminate on the date that is 24 months
				after the date of enactment of this title.
												3113.Application
				and preemption
											(a)Superseding of
				State law
												(1)In
				generalThis part shall supersede any and all State laws of a
				non-adopting State insofar as such State laws (whether enacted prior to or
				after the date of enactment of this subtitle) relate to rating in the small
				group insurance market as applied to an eligible insurer, or small group health
				insurance coverage issued by an eligible insurer, including with respect to
				coverage issued to a small employer through a small business health plan, in a
				State.
												(2)Nonadopting
				StatesThis part shall supersede any and all State laws of a
				nonadopting State insofar as such State laws (whether enacted prior to or after
				the date of enactment of this subtitle)—
													(A)prohibit an
				eligible insurer from offering, marketing, or implementing small group health
				insurance coverage consistent with the Model Small Group Rating Rules or
				transitional model small group rating rules; or
													(B)have the effect of
				retaliating against or otherwise punishing in any respect an eligible insurer
				for offering, marketing, or implementing small group health insurance coverage
				consistent with the Model Small Group Rating Rules or transitional model small
				group rating rules.
													(b)Savings clause
				and construction
												(1)Nonapplication
				to adopting StatesSubsection (a) shall not apply with respect to
				adopting States.
												(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers that offer small group
				health insurance coverage in a nonadopting State.
												(3)Nonapplication
				where obtaining relief under State lawSubsection (a)(1) shall
				not supercede any State law in a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the Model Small Group Rating Rules or transitional model small
				group rating rules.
												(4)No effect on
				preemptionIn no case shall this part be construed to limit or
				affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this part be
				construed to create any cause of action under Federal or State law or enlarge
				or affect any remedy available under the Employee Retirement Income Security
				Act of 1974.
												(5)Preemption
				limited to ratingSubsection (a) shall not preempt any State law
				that does not have a reference to or a connection with State rating rules that
				would otherwise apply to eligible insurers.
												(c)Effective
				dateThis section shall apply, at the election of the eligible
				insurer, beginning in the first plan year or the first calendar year following
				the issuance of the final rules by the Secretary under the Model Small Group
				Rating Rules or, as applicable, the Transitional Model Small Group Rating
				Rules, but in no event earlier than the date that is 12 months after the date
				of enactment of this title.
											3114.Civil actions
				and jurisdiction
											(a)In
				generalThe courts of the United States shall have exclusive
				jurisdiction over civil actions involving the interpretation of this
				part.
											(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 3113.
											(c)Direct filing in
				Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
											(d)Expedited
				review
												(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
												(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
												(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
											3115.Ongoing
				reviewNot later than 5 years
				after the date on which the Model Small Group Rating Rules are issued under
				this part, and every 5 years thereafter, the Secretary, in consultation with
				the National Association of Insurance Commissioners, shall prepare and submit
				to the appropriate committees of Congress a report that assesses the effect of
				the Model Small Group Rating Rules on access, cost, and market functioning in
				the small group market. Such report may, if the Secretary, in consultation with
				the National Association of Insurance Commissioners, determines such is
				appropriate for improving access, costs, and market functioning, contain
				legislative proposals for recommended modification to such Model Small Group
				Rating Rules.
										IIAffordable
				Plans
										3121.DefinitionsIn this part:
											(1)Adopting
				StateThe term adopting State means a State that has
				enacted a law providing that small group, individual, and large group health
				insurers in such State may offer and sell products in accordance with the List
				of Required Benefits and the Terms of Application as provided for in section
				3122(b).
											(2)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a nonadopting State and that—
												(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the List of Required Benefits and Terms of Application
				in a nonadopting State;
												(B)notifies the
				insurance department of a nonadopting State (or other applicable State agency),
				not later than 30 days prior to the offering of coverage described in this
				subparagraph, that the issuer intends to offer health insurance coverage in
				that State consistent with the List of Required Benefits and Terms of
				Application, and provides with such notice a copy of any insurance policy that
				it intends to offer in the State, its most recent annual and quarterly
				financial reports, and any other information required to be filed with the
				insurance department of the State (or other State agency) by the Secretary in
				regulations; and
												(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such group health coverage) and filed with the State
				pursuant to subparagraph (B), a description in the insurer's contract of the
				List of Required Benefits and a description of the Terms of Application,
				including a description of the benefits to be provided, and that adherence to
				such standards is included as a term of such contract.
												(3)Health insurance
				coverageThe term health insurance coverage means
				any coverage issued in the small group, individual, or large group health
				insurance markets, including with respect to small business health plans,
				except that such term shall not include excepted benefits (as defined in
				section 2791(c)).
											(4)List of Required
				BenefitsThe term List of Required Benefits means
				the List issued under section 3122(a).
											(5)Nonadopting
				StateThe term nonadopting State means a State that
				is not an adopting State.
											(6)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
											(7)State Provider
				Freedom of Choice LawThe term State Provider Freedom of
				Choice Law means a State law requiring that a health insurance issuer,
				with respect to health insurance coverage, not discriminate with respect to
				participation, reimbursement, or indemnification as to any provider who is
				acting within the scope of the provider's license or certification under
				applicable State law.
											(8)Terms of
				ApplicationThe term Terms of Application means
				terms provided under section 3122(a).
											3122.Offering affordable
				plans
											(a)List of Required
				BenefitsNot later than 3 months after the date of enactment of
				this title, the Secretary, in consultation with the National Association of
				Insurance Commissioners, shall issue by interim final rule a list (to be known
				as the List of Required Benefits) of covered benefits, services,
				or categories of providers that are required to be provided by health insurance
				issuers, in each of the small group, individual, and large group markets, in at
				least 26 States as a result of the application of State covered benefit,
				service, and category of provider mandate laws. With respect to plans sold to
				or through small business health plans, the List of Required Benefits
				applicable to the small group market shall apply.
											(b)Terms of
				Application
												(1)State with
				mandatesWith respect to a State that has a covered benefit,
				service, or category of provider mandate in effect that is covered under the
				List of Required Benefits under subsection (a), such State mandate shall,
				subject to paragraph (3) (concerning uniform application), apply to a coverage
				plan or plan in, as applicable, the small group, individual, or large group
				market or through a small business health plan in such State.
												(2)States without
				mandatesWith respect to a State that does not have a covered
				benefit, service, or category of provider mandate in effect that is covered
				under the List of Required Benefits under subsection (a), such mandate shall
				not apply, as applicable, to a coverage plan or plan in the small group,
				individual, or large group market or through a small business health plan in
				such State.
												(3)Uniform
				application of laws
													(A)In
				generalWith respect to a State described in paragraph (1), in
				applying a covered benefit, service, or category of provider mandate that is on
				the List of Required Benefits under subsection (a) the State shall permit a
				coverage plan or plan offered in the small group, individual, or large group
				market or through a small business health plan in such State to apply such
				benefit, service, or category of provider coverage in a manner consistent with
				the manner in which such coverage is applied under one of the three most
				heavily subscribed national health plans offered under the Federal Employee
				Health Benefits Program under chapter 89 of title 5, United States Code (as
				determined by the Secretary in consultation with the Director of the Office of
				Personnel Management), and consistent with the Publication of Benefit
				Applications under subsection (c). In the event a covered benefit, service, or
				category of provider appearing in the List of Required Benefits is not offered
				in one of the three most heavily subscribed national health plans offered under
				the Federal Employees Health Benefits Program, such covered benefit, service,
				or category of provider requirement shall be applied in a manner consistent
				with the manner in which such coverage is offered in the remaining most heavily
				subscribed plan of the remaining Federal Employees Health Benefits Program
				plans, as determined by the Secretary, in consultation with the Director of the
				Office of Personnel Management.
													(B)Exception
				regarding State provider freedom of choice lawsNotwithstanding
				subparagraph (A), in the event a category of provider mandate is included in
				the List of Covered Benefits, any State Provider Freedom of Choice Law (as
				defined in section 3121(7)) that is in effect in any State in which such
				category of provider mandate is in effect shall not be preempted, with respect
				to that category of provider, by this part.
													(c)Publication of
				benefit applicationsNot later than 3 months after the date of
				enactment of this title, and on the first day of every calendar year
				thereafter, the Secretary, in consultation with the Director of the Office of
				Personnel Management, shall publish in the Federal Register a description of
				such covered benefits, services, and categories of providers covered in that
				calendar year by each of the three most heavily subscribed nationally available
				Federal Employee Health Benefits Plan options which are also included on the
				List of Required Benefits.
											(d)Effective
				dates
												(1)Small business
				health plansWith respect to health insurance provided to
				participating employers of small business health plans, the requirements of
				this part (concerning lower cost plans) shall apply beginning on the date that
				is 12 months after the date of enactment of this title.
												(2)Non-association
				coverageWith respect to health insurance provided to groups or
				individuals other than participating employers of small business health plans,
				the requirements of this part shall apply beginning on the date that is 15
				months after the date of enactment of this title.
												(e)Updating of list
				of required benefitsNot later than 2 years after the date on
				which the list of required benefits is issued under subsection (a), and every 2
				years thereafter, the Secretary, in consultation with the National Association
				of Insurance Commissioners, shall update the list based on changes in the laws
				and regulations of the States. The Secretary shall issue the updated list by
				regulation, and such updated list shall be effective upon the first plan year
				following the issuance of such regulation.
											3123.Application
				and preemption
											(a)Superceding of
				State law
												(1)In
				generalThis part shall supersede any and all State laws insofar
				as such laws relate to mandates relating to covered benefits, services, or
				categories of provider in the health insurance market as applied to an eligible
				insurer, or health insurance coverage issued by an eligible insurer, including
				with respect to coverage issued to a small business health plan, in a
				nonadopting State.
												(2)Nonadopting
				StatesThis part shall supersede any and all State laws of a
				nonadopting State (whether enacted prior to or after the date of enactment of
				this title) insofar as such laws—
													(A)prohibit an
				eligible insurer from offering, marketing, or implementing health insurance
				coverage consistent with the Benefit Choice Standards, as provided for in
				section 3122(a); or
													(B)have the effect of
				retaliating against or otherwise punishing in any respect an eligible insurer
				for offering, marketing, or implementing health insurance coverage consistent
				with the Benefit Choice Standards.
													(b)Savings clause
				and construction
												(1)Nonapplication
				to adopting StatesSubsection (a) shall not apply with respect to
				adopting States.
												(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers who offer health insurance
				coverage in a nonadopting State.
												(3)Nonapplication
				where obtaining relief under State lawSubsection (a)(1) shall
				not supercede any State law of a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the Benefit Choice Standards.
												(4)No effect on
				preemptionIn no case shall this part be construed to limit or
				affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this part be
				construed to create any cause of action under Federal or State law or enlarge
				or affect any remedy available under the Employee Retirement Income Security
				Act of 1974.
												(5)Preemption
				limited to benefitsSubsection (a) shall not preempt any State
				law that does not have a reference to or a connection with State mandates
				regarding covered benefits, services, or categories of providers that would
				otherwise apply to eligible insurers.
												3124.Civil actions
				and jurisdiction
											(a)In
				generalThe courts of the United States shall have exclusive
				jurisdiction over civil actions involving the interpretation of this
				part.
											(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 3123.
											(c)Direct filing in
				Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
											(d)Expedited
				review
												(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
												(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
												(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
											3125.Rules of
				construction
											(a)In
				generalNotwithstanding any
				other provision of Federal or State law, a health insurance issuer in an
				adopting State or an eligible insurer in a non-adopting State may amend its
				existing policies to be consistent with the terms of this subtitle (concerning
				rating and benefits).
											(b)Health savings
				accountsNothing in this
				subtitle shall be construed to create any mandates for coverage of benefits for
				HSA-qualified health plans that would require reimbursements in violation of
				section 223(c)(2) of the Internal Revenue Code of
				1986.
											.
					IITargeted Efforts
			 to Expand Access
				211.Extending
			 coverage of dependents
					(a)Employee
			 Retirement Income Security Act of 1974
						(1)In
			 generalPart 7 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after section
			 714 the following new section:
							
								715.Extending
				coverage of dependents
									(a)In
				generalIn the case of a
				group health plan, or health insurance coverage offered in connection with a
				group health plan, that treats as a beneficiary under the plan an individual
				who is a dependent child of a participant or beneficiary under the plan, the
				plan or coverage shall continue to treat the individual as a dependent child
				without regard to the individual’s age until the individual turns 26 years of
				age.
									(b)ConstructionNothing
				in this section shall be construed as requiring a group health plan to provide
				benefits for dependent children as beneficiaries under the plan or to require a
				participant to elect coverage of dependent
				children.
									.
						(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 714 the following new item:
							
								
									Sec. 715. Extending coverage of
				dependents.
								
								.
						(b)PHSATitle XXVII of the Public Health Service
			 Act, as restored by section 2, is amended by inserting after section 2707 the
			 following new section:
						
							2708.Extending
				coverage of dependents
								(a)In
				generalIn the case of a
				group health plan, or health insurance coverage offered in connection with a
				group health plan, that treats as a beneficiary under the plan an individual
				who is a dependent child of a participant or beneficiary under the plan, the
				plan or coverage shall continue to treat the individual as a dependent child
				without regard to the individual’s age until the individual turns 26 years of
				age.
								(b)ConstructionNothing in this section shall be construed
				as requiring a group health plan to provide benefits for dependent children as
				beneficiaries under the plan or to require a participant to elect coverage of
				dependent
				children.
								.
					(c)IRC
						(1)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
							
								9814.Extending
				coverage of dependents
									(a)In
				generalIn the case of a
				group health plan that treats as a beneficiary under the plan an individual who
				is a dependent child of a participant or beneficiary under the plan, the plan
				shall continue to treat the individual as a dependent child without regard to
				the individual’s age until the individual turns 26 years of age.
									(b)ConstructionNothing in this section shall be construed
				as requiring a group health plan to provide coverage for dependent children as
				beneficiaries under the plan or to require a participant to elect coverage of
				dependent
				children.
									.
						(2)Clerical
			 amendmentThe table of sections in such subchapter is amended by
			 adding at the end the following new item:
							
								
									Sec. 9814. Extending coverage of
				dependents.
								
								.
						(d)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) shall apply to group health plans for plan years
			 beginning more than 3 months after the date of the enactment of this Act and
			 shall apply to individuals who are dependent children under a group health
			 plan, or health insurance coverage offered in connection with such a plan, on
			 or after such date.
					(e)Adult
			 dependents
						(1)Exclusion of
			 amounts expended for medical careThe first sentence of section
			 105(b) of the Internal Revenue Code of 1986 (relating to amounts expended for
			 medical care) is amended—
							(A)by striking
			 and his dependents and inserting his dependents;
			 and
							(B)by inserting
			 before the period the following: , and any child (as defined in section
			 152(f)(1)) of the taxpayer who as of the end of the taxable year has not
			 attained age 27.
							(2)Self-employed
			 health insurance deductionSection 162(l)(1) of such Code is
			 amended to read as follows:
							
								(1)Allowance of
				deductionIn the case of a taxpayer who is an employee within the
				meaning of section 401(c)(1), there shall be allowed as a deduction under this
				section an amount equal to the amount paid during the taxable year for
				insurance which constitutes medical care for
									(A)the
				taxpayer,
									(B)the taxpayer’s
				spouse,
									(C)the taxpayer’s
				dependents, and
									(D)any child (as
				defined in section 152(f)(1)) of the taxpayer who as of the end of the taxable
				year has not attained age
				27.
									.
						(3)Coverage under
			 self-employed deductionSection 162(l)(2)(B) of such Code is
			 amended by inserting , or any dependent, or individual described in
			 subparagraph (D) of paragraph (1) with respect to, after spouse
			 of.
						(4)Sick and
			 accident benefits provided to members of a voluntary employees’ beneficiary
			 association and their dependentsSection 501(c)(9) of such Code
			 is amended by adding at the end the following new sentence: For purposes
			 of providing for the payment of sick and accident benefits to members of such
			 an association and their dependents, the term dependent shall
			 include any individual who is a child (as defined in section 152(f)(1)) of a
			 member who as of the end of the calendar year has not attained age
			 27..
						(5)Medical and
			 other benefits for retired employeesSection 401(h) of such Code
			 is amended by adding at the end the following: For purposes of this
			 subsection, the term dependent shall include any individual who is
			 a child (as defined in section 152(f)(1)) of a retired employee who as of the
			 end of the calendar year has not attained age 27..
						212.Prohibiting
			 preexisting condition exclusions for enrollees under age 19
					(a)PHSASection 2701(a) of the Public Health
			 Service Act (42 U.S.C. 300gg(a)), as restored by section 2, is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting and the last sentence of this
			 subsection after subsection (d); and
						(2)by adding at the
			 end the following new sentence:
							
								In the
				case of a participant or beneficiary who is under 19 years of age, a group
				health plan and a health insurance issuer offering group or individual health
				insurance coverage may not impose any preexisting condition exclusion with
				respect to such plan or
				coverage..
						(b)ERISASection 701(a) of the Employee Retirement
			 Income Security Act of 1974, as restored by section 2, is amended—
						(1)in the matter
			 preceding paragraph (1), by inserting and the last sentence of this
			 subsection after subsection (d); and
						(2)by adding at the
			 end the following new sentence:
							
								In the
				case of a participant or beneficiary who is under 19 years of age, a group
				health plan and a health insurance issuer offering group or individual health
				insurance coverage may not impose any preexisting condition exclusion with
				respect to such plan or
				coverage..
						(c)IRCSection
			 9801 of the Internal Revenue Code of 1986, as restored by section 2, is
			 amended—
						(1)in the matter
			 preceding paragraph (1), by inserting and the last sentence of this
			 subsection after subsection (d); and
						(2)by adding at the
			 end the following new sentence:
							
								In the
				case of a participant or beneficiary who is under 19 years of age, a group
				health plan may not impose any preexisting condition exclusion with respect to
				such
				plan..
						213.Health plan
			 finders
					(a)State plan
			 findersNot later than 12 months after the date of the enactment
			 of this Act, each State may contract with a private entity to develop and
			 operate a plan finder website (referred to in this section as a State
			 plan finder) which shall provide information to individuals in such
			 State on plans of health insurance coverage that are available to individuals
			 in such State (in this section referred to as a health insurance
			 plan). Such State may not operate a plan finder itself.
					(b)Multi-State plan
			 finders
						(1)In
			 generalA private entity may operate a multi-State finder that
			 operates under this section in the States involved in the same manner as a
			 State plan finder would operate in a single State.
						(2)Sharing of
			 informationStates shall
			 regulate the manner in which data is shared between plan finders to ensure
			 consistency and accuracy in the information about health insurance plans
			 contained in such finders.
						(c)Requirements for
			 plan findersEach plan finder shall meet the following
			 requirements:
						(1)The plan finder
			 shall ensure that each health insurance plan in the plan finder meets the
			 requirements for such plans under subsection (d).
						(2)The plan finder
			 shall present complete information on the costs and benefits of health
			 insurance plans (including information on monthly premium, copayments, and
			 deductibles) in a uniform manner that—
							(A)uses the standard
			 definitions developed under paragraph (3); and
							(B)is designed to
			 allow consumers to easily compare such plans.
							(3)The plan finder
			 shall be available on the Internet and accessible to all individuals in the
			 State or, in the case of a multi-State plan finder, in all States covered by
			 the multi-State plan finder.
						(4)The plan finder
			 shall allow consumers to search and sort data on the health insurance plans in
			 the plan finder on criteria such as coverage of specific benefits (such as
			 coverage of disease management services or pediatric care services), as well as
			 data available on quality.
						(5)The plan finder
			 shall meet all relevant State laws and regulations, including laws and
			 regulations related to the marketing of insurance products. In the case of a
			 multi-State plan finder, the finder shall meet such laws and regulations for
			 all of the States involved.
						(6)The plan finder shall meet solvency,
			 financial, and privacy requirements established by the State or States in which
			 the plan finder operates or the Secretary for multi-State finders.
						(7)The plan finder
			 and the employees of the plan finder shall be appropriately licensed in the
			 State or States in which the plan finder operates, if such licensure is
			 required by such State or States.
						(8)Notwithstanding
			 subsection (f)(1), the plan finder shall assist individuals who are eligible
			 for the Medicaid program under title XIX of the Social Security Act or State
			 Children’s Health Insurance Program under title XXI of such Act by including
			 information on Medicaid options, eligibility, and how to enroll.
						(d)Requirements for
			 plans participating in a plan finder
						(1)In
			 generalEach State shall ensure that health insurance plans
			 participating in the State plan finder or in a multi-State plan finder meet the
			 requirements of paragraph (2) (relating to adequacy of insurance coverage,
			 consumer protection, and financial strength).
						(2)Specific
			 requirementsIn order to participate in a plan finder, a health
			 insurance plan must meet all of the following requirements, as determined by
			 each State in which such plan operates:
							(A)The health
			 insurance plan shall be actuarially sound.
							(B)The health insurance plan may not have a
			 history of abusive policy rescissions.
							(C)The health insurance plan shall meet
			 financial and solvency requirements.
							(D)The health insurance plan shall
			 disclose—
								(i)all
			 financial arrangements involving the sale and purchase of health insurance,
			 such as the payment of fees and commissions; and
								(ii)such arrangements
			 may not be abusive.
								(E)The health insurance plan shall maintain
			 electronic health records that comply with the requirements of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) related to electronic
			 health records.
							(F)The health
			 insurance plan shall make available to plan enrollees via the finder, whether
			 by information provided to the finder or by a Web site link directing the
			 enrollee from the finder to the health insurance plan Web site, data that
			 includes the price and cost to the individual of services offered by a provider
			 according to the terms and conditions of the health plan. Data described in
			 this paragraph is not made public by the finder, only made available to the
			 individual once enrolled in the health plan.
							(e)Prohibitions
						(1)Direct
			 EnrollmentThe State plan finder may not directly enroll
			 individuals in health insurance plans.
						(2)Conflicts of
			 interest
							(A)CompaniesA
			 health insurance issuer offering a health insurance plan through a plan finder
			 may not—
								(i)be
			 the private entity developing and maintaining a plan finder under subsections
			 (a) and (b); or
								(ii)have an ownership
			 interest in such private entity or in the plan finder.
								(B)IndividualsAn individual employed by a health
			 insurance issuer offering a health insurance plan through a plan finder may not
			 serve as a director or officer for—
								(i)the
			 private entity developing and maintaining a plan finder under subsections (a)
			 and (b); or
								(ii)the
			 plan finder.
								(f)ConstructionNothing
			 in this section shall be construed to allow the Secretary authority to regulate
			 benefit packages or to prohibit health insurance brokers and agents
			 from—
						(1)utilizing the plan
			 finder for any purpose; or
						(2)marketing or
			 offering health insurance products.
						(g)Plan finder
			 definedFor purposes of this
			 section, the term plan finder means a State plan finder under
			 subsection (a) or a multi-State plan finder under subsection (b).
					(h)State
			 definedIn this section, the term State has the
			 meaning given such term for purposes of title XIX of the Social Security
			 Act.
					IIIExpanding
			 Choices by Allowing Americans to Buy Health Care Coverage Across State
			 Lines
				221.Interstate
			 purchasing of health insurance
					(a)In
			 GeneralTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.), as restored by section
			 2, is amended by adding at the end the following new part:
						
							DCooperative
				Governing of Individual Health Insurance Coverage
								2795.DefinitionsIn this part:
									(1)Primary
				StateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
									(2)Secondary
				StateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
									(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
									(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
									(5)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
									(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
										(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
										(B)to pay other
				obligations in the normal course of business.
										(7)Covered
				laws
										(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
											(i)individual health
				insurance coverage issued by a health insurance issuer;
											(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
											(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
											(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
											(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
											(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
										(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
									(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
										(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
										(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
										(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
										(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
										(E)Refusing to pay
				claims without conducting a reasonable investigation.
										(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
										(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
										(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
										(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
										(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
										(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
										(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
										(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
											(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
											(ii)The rating of an
				insurance policy or reinsurance contract.
											(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
											(iv)Premiums paid on
				an insurance policy or reinsurance contract.
											(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
											(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
											(vii)The financial
				condition of an insurer or reinsurer.
											(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
											(ix)The issuance of
				written evidence of insurance.
											(x)The reinstatement
				of an insurance policy.
											(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
										(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
										(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
										2796.Application of
				law
									(a)In
				GeneralThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
									(b)Exemptions From
				Covered Laws in a Secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
										(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
											(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
											(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
											(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
												(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
												(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
												(D)to comply with a
				lawful order issued—
												(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
												(ii)in a voluntary
				dissolution proceeding;
												(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
											(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
											(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
											(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
											(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
											(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
										(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
										(c)Clear and
				Conspicuous DisclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
										This
				policy is issued by _____ and is governed by the laws and regulations of the
				State of _____, and it has met all the laws of that State as determined by that
				State’s Department of Insurance. This policy may be less expensive than others
				because it is not subject to all of the insurance laws and regulations of the
				State of _____, including coverage of some services or benefits mandated by the
				law of the State of _____. Additionally, this policy is not subject to all of
				the consumer protection laws or restrictions on rate changes of the State of
				_____. As with all insurance products, before purchasing this policy, you
				should carefully review the policy and determine what health care services the
				policy covers and what benefits it provides, including any exclusions,
				limitations, or conditions for such services or
				benefits.
										.
						
							(d)Prohibition on
				Certain Reclassifications and Premium Increases
								(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
									(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
									(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
									(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
									(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
									(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
									(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
										(i)are disclosed to
				the consumer in the insurance contract;
										(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
										(iii)are not
				obtainable by all individuals to whom coverage is offered;
										(D)from reinstating
				lapsed coverage; or
									(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
									(e)Prior Offering
				of Policy in Primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
							(f)Licensing of
				Agents or Brokers for Health Insurance IssuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
							(g)Documents for
				Submission to State Insurance CommissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
								(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
									(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
									(B)written notice of
				any change in its designation of its primary State; and
									(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
									(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
									(A)a member of the
				American Academy of Actuaries; or
									(B)a qualified loss
				reserve specialist.
									(h)Power of Courts
				To Enjoin ConductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
								(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
								(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
								(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
							(j)State Powers To
				Enforce State Laws
								(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
								(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
								(k)States’
				Authority To SueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
							(l)Generally
				Applicable LawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
							(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
							2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
							2798.Independent
				external appeals procedures
								(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
									(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
									(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External
				Review Model Act of the National Association of Insurance
				Commissioners for all individuals who purchase insurance coverage under the
				terms of this part, except that, under such mechanism, the review is conducted
				by an independent medical reviewer, or a panel of such reviewers, with respect
				to whom the requirements of subsection (b) are met.
									(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
									(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
										(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
										(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
										(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
										(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
										(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
										(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
										(3)Independence
										(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
											(i)not be a related
				party (as defined in paragraph (7));
											(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
											(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
											(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
											(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
												(I)a non-affiliated
				individual is not reasonably available;
												(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
												(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
												(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
												(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
											(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
											(4)Practicing
				health care professional in same field
										(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
											(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
											(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
											(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
										(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
									(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
										(A)not exceed a
				reasonable level; and
										(B)not be contingent
				on the decision rendered by the reviewer.
										(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
										(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
										(B)The enrollee (or
				authorized representative).
										(C)The health care
				professional that provides the items or services involved in the denial.
										(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
										(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
										(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
										(8)DefinitionsFor
				purposes of this subsection:
										(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
										(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
										2799.Enforcement
								(a)In
				GeneralSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
								(b)Secondary
				State’s AuthorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
								(c)Court
				InterpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
								(d)Notice of
				Compliance FailureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
								.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
					(c)GAO Ongoing
			 Study and Reports
						(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
							(A)the number of
			 uninsured and under-insured;
							(B)the availability
			 and cost of health insurance policies for individuals with preexisting medical
			 conditions;
							(C)the availability
			 and cost of health insurance policies generally;
							(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
							(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
							(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
						IVImproving Health
			 Savings Accounts
				231.HSA funds for
			 premiums for high deductible health plans
					(a)In
			 generalSubparagraph (C) of
			 section 223(d)(2) of the Internal Revenue Code of 1986, as restored by section
			 2, is amended by striking or at the end of clause (iii), by
			 striking the period at the end of clause (iv) and inserting ,
			 or, and by adding at the end the following:
						
							(v)a high deductible health plan if—
								(I)such plan is not
				offered in connection with a group health plan,
								(II)no portion of any
				premium (within the meaning of applicable premium under section 4980B(f)(4))
				for such plan is excludable from gross income under section 106, and
								(III)the account
				beneficiary demonstrates, using procedures deemed appropriate by the Secretary,
				that after payment of the premium for such insurance the balance in the health
				savings account is at least twice the minimum deductible in effect under
				subsection (c)(2)(A)(i) which is applicable to such
				plan.
								.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply to premiums
			 for a high deductible health plan for periods beginning after December 31,
			 2011.
					232.Requiring
			 greater coordination between HDHP administrators and HSA account administrators
			 so that enrollees can enroll in both at the same timeThe Secretary of the Treasury, through the
			 issuance of regulations or other guidance, shall encourage administrators of
			 health plans and trustees of health savings accounts to provide for
			 simultaneous enrollment in high deductible health plans and setup of health
			 savings accounts.
				233.Special rule
			 for certain medical expenses incurred before establishment of account
					(a)In
			 generalSubsection (d) of section 223 of the Internal Revenue
			 Code of 1986, as restored by section 2, is amended by redesignating paragraph
			 (4) as paragraph (5) and by inserting after paragraph (3) the following new
			 paragraph:
						
							(4)Certain medical
				expenses incurred before establishment of account treated as qualified
								(A)In
				generalFor purposes of paragraph (2), an expense shall not fail
				to be treated as a qualified medical expense solely because such expense was
				incurred before the establishment of the health savings account if such expense
				was incurred during the 60-day period beginning on the date on which the high
				deductible health plan is first effective.
								(B)Special
				rulesFor purposes of subparagraph (A)—
									(i)an
				individual shall be treated as an eligible individual for any portion of a
				month for which the individual is described in subsection (c)(1), determined
				without regard to whether the individual is covered under a high deductible
				health plan on the 1st day of such month, and
									(ii)the effective
				date of the health savings account is deemed to be the date on which the high
				deductible health plan is first effective after the date of the enactment of
				this
				paragraph.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
					VTax–Related Health
			 Incentives
				241.SECA tax
			 deduction for health insurance costs
					(a)In
			 GeneralSubsection (l) of section 162 of the Internal Revenue
			 Code of 1986 (relating to special rules for health insurance costs of
			 self-employed individuals) is amended by striking paragraph (4) and by
			 redesignating paragraph (5) as paragraph (4).
					(b)Effective
			 DateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
					242.Deduction for
			 qualified health insurance costs of individuals
					(a)In
			 GeneralPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
						
							224.Costs of
				qualified health insurance
								(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the amount paid during the taxable year for
				coverage for the taxpayer, his spouse, and dependents under qualified health
				insurance.
								(b)Qualified Health
				InsuranceFor purposes of this section, the term qualified
				health insurance means insurance which constitutes medical care, other
				than insurance substantially all of the coverage of which is of excepted
				benefits described in section 9832(c).
								(c)Special
				Rules
									(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a deduction under section
				162(l) or 213(a). Any amount taken into account in determining the credit
				allowed under section 35 shall not be taken into account for purposes of this
				section.
									(2)Deduction not
				allowed for self-employment tax purposesThe deduction allowable
				by reason of this section shall not be taken into account in determining an
				individual’s net earnings from self-employment (within the meaning of section
				1402(a)) for purposes of chapter
				2.
									.
					(b)Deduction
			 Allowed in Computing Adjusted Gross IncomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
						
							(22)Costs of
				qualified health insuranceThe deduction allowed by section
				224.
							.
					(c)Clerical
			 AmendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and inserting before such item the
			 following new item:
						
							
								Sec. 224. Costs of qualified health
				insurance.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
					CEnacting Real
			 Medical Liability Reform
			301.Cap on
			 non-economic damages against health care practitionersWhen an individual is injured or dies as the
			 result of health care, a person entitled to non-economic damages may not
			 recover, from the class of liable health care practitioners (regardless of the
			 theory of liability), more than $250,000 such damages.
			302.Cap on
			 non-economic damages against health care institutionsWhen an individual is injured or dies as the
			 result of health care, a person entitled to non-economic damages may not
			 recover—
				(1)from any single
			 liable health care institution (regardless of the theory of liability), more
			 than $250,000 such damages; and
				(2)from the class of
			 liable health care institutions (regardless of the theory of liability), more
			 than $500,000 such damages.
				303.Cap, in
			 wrongful death cases, on total damages against any single health care
			 practitioner
				(a)In
			 generalWhen an individual dies as the result of health care, a
			 person entitled to damages may not recover, from any single liable health care
			 practitioner (regardless of the theory of liability), more than $1,400,000 in
			 total damages.
				(b)Total damages
			 definedIn this section, the term total damages
			 includes compensatory damages, punitive damages, statutory damages, and any
			 other type of damages.
				(c)Adjustment for
			 inflationFor each calendar year after the calendar year of the
			 enactment of this Act, the dollar amount referred to in subsection (a) shall be
			 adjusted to reflect changes in the Consumer Price Index of the Bureau of Labor
			 Statistics of the Department of Labor. The adjustment shall be based on the
			 relationship between—
					(1)the Consumer Price
			 Index data most recently published as of January 1 of the calendar year of the
			 enactment of this Act; and
					(2)the Consumer Price
			 Index data most recently published as of January 1 of the calendar year
			 concerned.
					(d)Applicability of
			 adjustmentThe dollar amount that applies to a recovery is the
			 dollar amount for the calendar year during which the amount of the recovery is
			 made final.
				304.Limitation of
			 insurer liability when insurer rejects certain settlement offersIn a civil action, to the extent the civil
			 action seeks damages for the injury or death of an individual as the result of
			 health care, when the insurer of a health care practitioner or health care
			 institution rejects a reasonable settlement offer within policy limits, the
			 insurer is not, by reason of that rejection, liable for damages in an amount
			 that exceeds the liability of the insured.
			305.Mandatory jury
			 instruction on cap on damagesIn a civil action tried to a jury, to the
			 extent the civil action seeks damages for the injury or death of an individual
			 as the result of health care, the court shall instruct the jury that the jury
			 is not to consider whether, or to what extent, a limitation on damages
			 applies.
			306.Determination
			 of negligence; mandatory jury instruction
				(a)In
			 generalWhen an individual is injured or dies as the result of
			 health care, liability for negligence may not be based solely on a bad
			 result.
				(b)Mandatory jury
			 instructionIn a civil action tried to a jury, to the extent the
			 civil action seeks damages for the injury or death of an individual as the
			 result of health care and alleges liability for negligence, the court shall
			 instruct the jury as provided in subsection (a).
				307.Expert reports
			 required to be served in civil actions
				(a)Service
			 requiredTo the extent a pleading filed in a civil action seeks
			 damages against a health care practitioner for the injury or death of an
			 individual as the result of health care, the party filing the pleading shall,
			 not later than 120 days after the date on which the pleading was filed, serve
			 on each party against whom such damages are sought a qualified expert
			 report.
				(b)Qualified expert
			 reportAs used in subsection (a), a qualified expert report is a
			 written report of a qualified health care expert that—
					(1)includes a
			 curriculum vitae for that expert; and
					(2)sets forth a
			 summary of the expert opinion of that expert as to—
						(A)the standard of
			 care applicable to that practitioner;
						(B)how that
			 practitioner failed to meet that standard of care; and
						(C)the causal
			 relationship between that failure and the injury or death of the
			 individual.
						(c)Motion To
			 enforceA party not served as required by subsection (a) may move
			 the court to enforce that subsection. On such a motion, the court—
					(1)shall dismiss,
			 with prejudice, the pleading as it relates to that party; and
					(2)shall award to
			 that party the attorney fees reasonably incurred by that party to respond to
			 that pleading.
					(d)Use of expert
			 report
					(1)In
			 generalExcept as otherwise provided in this section, a qualified
			 expert report served under subsection (a) may not, in that civil action—
						(A)be offered by any
			 party as evidence;
						(B)be used by any
			 party in discovery or any other pretrial proceeding; or
						(C)be referred to by
			 any party at trial.
						(2)Violations
						(A)By other
			 partyIf paragraph (1) is violated by a party other than the
			 party who served the report, the court shall, on motion of any party or on its
			 own motion, take such measures as the court considers appropriate, which may
			 include the imposition of sanctions.
						(B)By serving
			 partyIf paragraph (1) is violated by the party who served the
			 report, paragraph (1) shall no longer apply to any party.
						308.Expert opinions
			 relating to physicians may be provided only by actively practicing
			 physicians
				(a)In
			 generalA physician-related opinion may be provided only by an
			 actively practicing physician who is determined by the court to be qualified on
			 the basis of training and experience to render that opinion.
				(b)Considerations
			 requiredIn determining whether an actively practicing physician
			 is qualified under subsection (a), the court shall, except on good cause shown,
			 consider whether that physician is board-certified, or has other substantial
			 training, in an area of medical practice relevant to the health care to which
			 the opinion relates.
				(c)DefinitionsIn
			 this section:
					(1)The term
			 actively practicing physician means an individual who—
						(A)is licensed to practice medicine in the
			 United States or, if the individual is a defendant providing a
			 physician-related opinion with respect to the health care provided by that
			 defendant, is a graduate of a medical school accredited by the Liaison
			 Committee on Medical Education or the American Osteopathic Association;
						(B)is practicing
			 medicine when the opinion is rendered, or was practicing medicine when the
			 health care was provided; and
						(C)has knowledge of
			 the accepted standards of care for the health care to which the opinion
			 relates.
						(2)The term
			 physician-related opinion means an expert opinion as to any one or
			 more of the following:
						(A)The standard of
			 care applicable to a physician.
						(B)Whether a
			 physician failed to meet such a standard of care.
						(C)Whether there was
			 a causal relationship between such a failure by a physician and the injury or
			 death of an individual.
						(3)The term
			 practicing medicine includes training residents or students at an
			 accredited school of medicine or osteopathy, and serving as a consulting
			 physician to other physicians who provide direct patient care.
					309.Payment of
			 future damages on periodic or accrual basis
				(a)In
			 generalWhen future damages are awarded against a health care
			 practitioner to a person for the injury or death of an individual as a result
			 of health care, and the present value of those future damages is $100,000 or
			 more, that health care practitioner may move that the court order payment on a
			 periodic or accrual basis of those damages. On such a motion, the court—
					(1)shall order that
			 payment be made on an accrual basis of future damages described in subsection
			 (b)(1); and
					(2)may order that
			 payment be made on a periodic or accrual basis of any other future damages that
			 the court considers appropriate.
					(b)Future damages
			 definedIn this section, the term future damages
			 means—
					(1)the future costs
			 of medical, health care, or custodial services;
					(2)noneconomic
			 damages, such as pain and suffering or loss of consortium;
					(3)loss of future
			 earnings; and
					(4)any other damages
			 incurred after the award is made.
					310.Unanimous jury
			 required for punitive or exemplary damagesWhen an individual is injured or dies as the
			 result of health care, a jury may not award punitive or exemplary damages
			 against a health care practitioner or health care institution unless the jury
			 is unanimous with regard to both the liability of that party for such damages
			 and the amount of the award of such damages.
			311.Proportionate
			 liabilityWhen an individual
			 is injured or dies as the result of health care and a person is entitled to
			 damages for that injury or death, each person responsible is liable only for a
			 proportionate share of the total damages that directly corresponds to that
			 person’s proportionate share of the total responsibility.
			312.Defense-initiated
			 settlement process
				(a)In
			 generalIn a civil action, to
			 the extent the civil action seeks damages for the injury or death of an
			 individual as the result of health care, a health care practitioner or health
			 care institution against which such damages are sought may serve one or more
			 qualified settlement offers under this section to a person seeking such
			 damages. If the person seeking such damages does not accept such an offer, that
			 person may thereafter serve one or more qualified settlement offers under this
			 section to the party whose offer was not accepted.
				(b)Qualified
			 settlement offerA qualified settlement offer under this section
			 is an offer, in writing, to settle the matter as between the offeror and the
			 offeree, which—
					(1)specifies that it
			 is made under this section;
					(2)states the terms
			 of settlement; and
					(3)states the
			 deadline within which the offer must be accepted.
					(c)Effect of
			 offerIf the offeree of a qualified settlement offer does not
			 accept that offer, and thereafter receives a judgment at trial that, as between
			 the offeror and the offeree, is significantly less favorable than the terms of
			 settlement in that offer, that offeree is responsible for those litigation
			 costs reasonably incurred, after the deadline stated in the offer, by the
			 offeror to respond to the claims of the offeree.
				(d)Litigation costs
			 definedIn this section, the term litigation costs
			 include court costs, filing fees, expert witness fees, attorney fees, and any
			 other costs directly related to carrying out the litigation.
				(e)Significantly
			 less favorable definedFor purposes of this section, a judgment
			 is significantly less favorable than the terms of settlement if—
					(1)in the case of an
			 offeree seeking damages, the offeree’s award at trial is less than 80 percent
			 of the value of the terms of settlement; and
					(2)in the case of an
			 offeree against whom damages are sought, the offeror’s award at trial is more
			 than 120 percent of the value of the terms of settlement.
					313.Statute of
			 limitations; statute of repose
				(a)Statute of
			 limitationsWhen an individual is injured or dies as the result
			 of health care, the statute of limitations shall be as follows:
					(1)Individuals of
			 age 12 and overIf the individual has attained the age of 12
			 years, the claim must be brought either—
						(A)within 2 years
			 after the negligence occurred; or
						(B)within 2 years
			 after the health care on which the claim is based is completed.
						(2)Individuals
			 under age 12If the individual has not attained the age of 12
			 years, the claim must be brought before the individual attains the age of 14
			 years.
					(b)Statute of
			 reposeWhen an individual is injured or dies as the result of
			 health care, the statute of repose shall be as follows: The claim must be
			 brought within 10 years after the act or omission on which the claim is based
			 is completed.
				(c)Tolling
					(1)Statute of
			 limitationsThe statute of limitations required by subsection (a)
			 may be tolled if applicable law so provides, except that it may not be tolled
			 on the basis of minority.
					(2)Statute of
			 reposeThe statute of repose required by subsection (b) may not
			 be tolled for any reason.
					314.Limitation on
			 liability for Good Samaritans providing emergency health care
				(a)Willful or
			 wanton negligence requiredA health care practitioner or health
			 care institution that provides emergency health care on a Good Samaritan basis
			 is not liable for damages caused by that care except for willful or wanton
			 negligence or more culpable misconduct.
				(b)Good Samaritan
			 basisFor purposes of this section, care is provided on a Good
			 Samaritan basis if it is not provided for or in expectation of remuneration.
			 Being entitled to remuneration is relevant to, but is not determinative of,
			 whether it is provided for or in expectation of remuneration.
				315.DefinitionsIn this division:
				(1)Health care
			 institutionThe term health care institution
			 includes institutions such as—
					(A)an ambulatory
			 surgical center;
					(B)an assisted living
			 facility;
					(C)an emergency
			 medical services provider;
					(D)a home health
			 agency;
					(E)a hospice;
					(F)a hospital;
					(G)a hospital
			 system;
					(H)an intermediate
			 care facility for the mentally retarded;
					(I)a nursing home;
			 and
					(J)an end stage renal
			 disease facility.
					(2)Health care
			 practitionerThe term health care practitioner
			 includes a physician and a physician entity.
				(3)Physician
			 entityThe term physician entity includes—
					(A)a partnership or
			 limited liability partnership created by a group of physicians;
					(B)a company created
			 by physicians; and
					(C)a nonprofit health
			 corporation whose board is composed of physicians.
					DProtecting the
			 Doctor-Patient Relationship
			401.Rule of
			 constructionNothing in this
			 Act shall be construed to interfere with the doctor-patient relationship or the
			 practice of medicine.
			402.Repeal of
			 Federal Coordinating Council for Comparative Effectiveness
			 ResearchEffective on the date
			 of the enactment of this Act, section 804 of the American Recovery and
			 Reinvestment Act of 2009 is repealed.
			EIncentivizing
			 Wellness and Quality Improvements
			501.Incentives for
			 prevention and wellness programs
				(a)Employee
			 Retirement Income Security Act of 1974 limitation on exception for wellness
			 programs under HIPAA discrimination rules
					(1)In
			 generalSection 702(b)(2) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1182(b)(2)), as restored by section 2, is
			 amended by adding after and below subparagraph (B) the following:
						
							In applying subparagraph (B), a group health plan (or
				a health insurance issuer with respect to health insurance coverage) may vary
				premiums and cost-sharing by up to 50 percent of the value of the benefits
				under the plan (or coverage) based on participation in a standards-based
				wellness
				program..
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to plan
			 years beginning more than 1 year after the date of the enactment of this
			 Act.
					(b)Conforming
			 amendments to PHSA
					(1)Group market
			 rules
						(A)In
			 generalSection 2702(b)(2) of
			 the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)), as restored by section
			 2, is amended by adding after and below subparagraph (B) the following:
							
								In applying subparagraph (B), a group health plan (or
				a health insurance issuer with respect to health insurance coverage) may vary
				premiums and cost-sharing by up to 50 percent of the value of the benefits
				under the plan (or coverage) based on participation in a standards-based
				wellness
				program..
						(B)Effective
			 dateThe amendment made by subparagraph (A) shall apply to plan
			 years beginning more than 1 year after the date of the enactment of this
			 Act.
						(2)Individual
			 market rules relating to guaranteed availability
						(A)In
			 generalSection 2741(f) of
			 the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)), as restored by section
			 2, is amended by adding after and below paragraph (1) the following:
							
								In applying paragraph (2), a health insurance issuer
				may vary premiums and cost-sharing under health insurance coverage by up to 50
				percent of the value of the benefits under the coverage based on participation
				in a standards-based wellness
				program..
						(B)Effective
			 dateThe amendment made by paragraph (1) shall apply to health
			 insurance coverage offered or renewed on and after the date that is 1 year
			 after the date of the enactment of this Act.
						(c)Conforming
			 amendments to IRC
					(1)In
			 generalSection 9802(b)(2) of the Internal Revenue Code of 1986,
			 as restored by section 2, is amended by adding after and below subparagraph (B)
			 the following:
						
							In applying subparagraph (B), a group health plan (or
				a health insurance issuer with respect to health insurance coverage) may vary
				premiums and cost-sharing by up to 50 percent of the value of the benefits
				under the plan (or coverage) based on participation in a standards-based
				wellness
				program..
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to plan
			 years beginning more than 1 year after the date of the enactment of this
			 Act.
					FProtecting
			 Taxpayers
			601.Permanently
			 prohibiting taxpayer funded abortions and ensuring conscience
			 protectionsTitle 1 of the
			 United States Code is amended by adding at the end the following new
			 chapter:
				
					4Permanently
				prohibiting taxpayer funded abortions and ensuring conscience
				protections
						301.Prohibition on
				funding for abortionsNo funds
				authorized or appropriated by Federal law, and none of the funds in any trust
				fund to which funds are authorized or appropriated by Federal law, shall be
				expended for any abortion.
						302.Prohibition on
				funding for health benefits plans that cover abortionNone of the funds authorized or appropriated
				by Federal law, and none of the funds in any trust fund to which funds are
				authorized or appropriated by Federal law, shall be expended for a health
				benefits plan that includes coverage of abortion.
						303.Treatment of
				abortions related to rape, incest, or preserving the life of the
				motherThe limitations
				established in sections 301 and 302 shall not apply to an abortion—
							(1)if the pregnancy
				is the result of an act of rape or incest; or
							(2)in the case where
				a woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy itself.
							304.Construction
				relating to supplemental coverageNothing in this chapter shall be construed
				as prohibiting any individual, entity, or State or locality from purchasing
				separate supplemental abortion plan or coverage that includes abortion so long
				as such plan or coverage is paid for entirely using only funds not authorized
				or appropriated by Federal law and such plan or coverage shall not be purchased
				using matching funds required for a federally subsidized program, including a
				State’s or locality’s contribution of Medicaid matching funds.
						305.Construction
				relating to the use of non-Federal funds for health coverageNothing in this chapter shall be construed
				as restricting the ability of any managed care provider or other organization
				from offering abortion coverage or the ability of a State to contract
				separately with such a provider or organization for such coverage with funds
				not authorized or appropriated by Federal law and such plan or coverage shall
				not be purchased using matching funds required for a federally subsidized
				program, including a State’s or locality’s contribution of Medicaid matching
				funds.
						306.No government
				discrimination against certain health care entities
							(a)In
				generalNo funds authorized or appropriated by Federal law may be
				made available to a Federal agency or program, or to a State or local
				government, if such agency, program, or government subjects any institutional
				or individual health care entity to discrimination on the basis that the health
				care entity does not provide, pay for, provide coverage of, or refer for
				abortions.
							(b)Health care
				entity definedFor purposes of this section, the term
				health care entity includes an individual physician or other
				health care professional, a hospital, a provider-sponsored organization, a
				health maintenance organization, a health insurance plan, or any other kind of
				health care facility, organization, or
				plan.
							.
			602.Improved
			 enforcement of the Medicare and Medicaid secondary payer provisions
				(a)Medicare
					(1)In
			 generalThe Secretary of Health and Human Services, in
			 coordination with the Inspector General of the Department of Health and Human
			 Services, shall provide through the Coordination of Benefits Contractor for the
			 identification of instances where the Medicare program should be, but is not,
			 acting as a secondary payer to an individual’s private health benefits coverage
			 under section 1862(b) of the Social Security Act (42 U.S.C. 1395y(b)).
					(2)Updating
			 proceduresThe Secretary shall update procedures for identifying
			 and resolving credit balance situations which occur under the Medicare program
			 when payment under such title and from other health benefit plans exceed the
			 providers’ charges or the allowed amount.
					(3)Report on
			 improved enforcementNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit a report to Congress on
			 progress made in improved enforcement of the Medicare secondary payer
			 provisions, including recoupment of credit balances.
					(b)MedicaidSection
			 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the
			 end the following new subsection:
					
						(aa)Enforcement of
				payer of last resort provisions
							(1)Submission of
				State plan amendmentEach
				State shall submit, not later than 1 year after the date of the enactment of
				this subsection, a State plan amendment that details how the State will become
				fully compliant with the requirements of section 1902(a)(25).
							(2)Bonus for
				complianceIf a State submits
				a timely State plan amendment under paragraph (1) that the Secretary determines
				provides for full compliance of the State with the requirements of section
				1902(a)(25), the Secretary shall provide for an additional payment to the State
				of $1,000,000. If a State certifies, to the Secretary’s satisfaction, that it
				is already fully compliant with such requirements, such amount shall be
				increased to $2,000,000.
							(3)Reduction for
				noncomplianceIf a State does not submit such an amendment, the
				Secretary shall reduce the Federal medical assistance percentage otherwise
				applicable under this title by 1 percentage point until the State submits such
				an amendment.
							(4)Ongoing
				reductionIf at any time the Secretary determines that a State is
				not in compliance with section 1902(a)(25), regardless of the status of the
				State’s submission of a State plan amendment under this subsection or previous
				determinations of compliance such requirements, the Secretary shall reduce the
				Federal medical assistance percentage otherwise applicable under this title for
				the State by 1 percentage point during the period of non-compliance as
				determined by the
				Secretary.
							.
				603.Strengthen
			 Medicare provider enrollment standards and safeguards
				(a)Protecting
			 against the fraudulent use of Medicare provider numbersSubject to subsection (c)(2)—
					(1)Screening new
			 providersAs a condition of a
			 provider of services or a supplier, including durable medical equipment
			 suppliers and home health agencies, applying for the first time for a provider
			 number under the Medicare program under title XVIII of the Social Security Act
			 and before granting billing privileges under such title, the Secretary of
			 Health and Human Services shall screen the provider or supplier for a criminal
			 background or other financial or operational irregularities through
			 fingerprinting, licensure checks, site-visits, other database checks.
					(2)Application
			 feesThe Secretary shall impose an application charge on such a
			 provider or supplier in order to cover the Secretary’s costs in performing the
			 screening required under paragraph (1) and that is revenue neutral to the
			 Federal Government.
					(3)Provisional
			 approvalDuring an initial,
			 provisional period (specified by the Secretary) in which such a provider or
			 supplier has been issued such a number, the Secretary shall provide enhanced
			 oversight of the activities of such provider or supplier under the Medicare
			 program, such as through prepayment review and payment limitations.
					(4)Penalties for
			 false statementsIn the case of a provider or supplier that makes
			 a false statement in an application for such a number, the Secretary may
			 exclude the provider or supplier from participation under the Medicare program,
			 or may impose a civil money penalty (in the amount described in section
			 1128A(a)(4) of the Social Security Act), in the same manner as the Secretary
			 may impose such an exclusion or penalty under sections 1128 and 1128A,
			 respectively, of such Act in the case of knowing presentation of a false claim
			 described in section 1128A(a)(1)(A) of such Act.
					(5)Disclosure
			 requirementsWith respect to approval of such an application, the
			 Secretary—
						(A)shall require
			 applicants to disclose previous affiliation with enrolled entities that have
			 uncollected debt related to the Medicare or Medicaid programs;
						(B)may deny approval
			 if the Secretary determines that these affiliations pose undue risk to the
			 Medicare or Medicaid program, subject to an appeals process for the applicant
			 as determined by the Secretary; and
						(C)may implement
			 enhanced safeguards (such as surety bonds).
						(b)MoratoriaThe Secretary of Health and Human Services
			 may impose moratoria on approval of provider and supplier numbers under the
			 Medicare program for new providers of services and suppliers as determined
			 necessary to prevent or combat fraud a period of delay for any one applicant
			 cannot exceed 30 days unless cause is shown by the Secretary.
				(c)Funding
					(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section such sums as may be necessary.
					(2)ConditionThe
			 provisions of paragraphs (1) and (2) of subsection (a) shall not apply unless
			 and until funds are appropriated to carry out such provisions.
					604.Tracking banned
			 providers across State lines
				(a)Greater
			 coordinationThe Secretary of Health and Human Services shall
			 provide for increased coordination between the Administrator of the Centers for
			 Medicare & Medicaid Services (in this section referred to as
			 CMS) and its regional offices to ensure that providers of services
			 and suppliers that have operated in one State and are excluded from
			 participation in the Medicare program are unable to begin operation and
			 participation in the Medicare program in another State.
				(b)Improved
			 information systems
					(1)In
			 generalThe Secretary shall improve information systems to allow
			 greater integration between databases under the Medicare program so
			 that—
						(A)Medicare
			 administrative contractors, fiscal intermediaries, and carriers have immediate
			 access to information identifying providers and suppliers excluded from
			 participation in the Medicare and Medicaid program and other Federal health
			 care programs; and
						(B)such information
			 can be shared across Federal health care programs and agencies, including
			 between the Departments of Health and Human Services, the Social Security
			 Administration, the Department of Veterans Affairs, the Department of Defense,
			 the Department of Justice, and the Office of Personnel Management.
						(c)Medicare/Medicaid
			 One PI databaseThe Secretary shall implement a
			 database that includes claims and payment data for all components of the
			 Medicare program and the Medicaid program.
				(d)Authorizing
			 expanded data matchingNotwithstanding any provision of the
			 Computer Matching and Privacy Protection Act of 1988 to the contrary—
					(1)the Secretary and
			 the Inspector General in the Department of Health and Human Services may
			 perform data matching of data from the Medicare program with data from the
			 Medicaid program; and
					(2)the Commissioner
			 of Social Security and the Secretary may perform data matching of data of the
			 Social Security Administration with data from the Medicare and Medicaid
			 programs.
					(e)Consolidation of
			 databasesThe Secretary shall consolidate and expand into a
			 centralized database for individuals and entities that have been excluded from
			 Federal health care programs the Healthcare Integrity and Protection Data Bank,
			 the National Practitioner Data Bank, the List of Excluded Individuals/Entities,
			 and a national patient abuse/neglect registry.
				(f)Comprehensive
			 provider database
					(1)EstablishmentThe
			 Secretary shall establish a comprehensive database that includes information on
			 providers of services, suppliers, and related entities participating in the
			 Medicare program, the Medicaid program, or both. Such database shall include,
			 information on ownership and business relationships, history of adverse
			 actions, results of site visits or other monitoring by any program.
					(2)UsePrior
			 to issuing a provider or supplier number for an entity under the Medicare
			 program, the Secretary shall obtain information on the entity from such
			 database to assure the entity qualifies for the issuance of such a
			 number.
					(g)Comprehensive
			 sanctions databaseThe Secretary shall establish a comprehensive
			 sanctions database on sanctions imposed on providers of services, suppliers,
			 and related entities. Such database shall be overseen by the Inspector General
			 of the Department of Health and Human Services and shall be linked to related
			 databases maintained by State licensure boards and by Federal or State law
			 enforcement agencies.
				(h)Access to claims
			 and payment databasesThe Secretary shall ensure that the
			 Inspector General of the Department of Health and Human Services and Federal
			 law enforcement agencies have direct access to all claims and payment databases
			 of the Secretary under the Medicare or Medicaid programs.
				(i)Civil money
			 penalties for submission of erroneous informationIn the case of a provider of services,
			 supplier, or other entity that submits erroneous information that serves as a
			 basis for payment of any entity under the Medicare or Medicaid program, the
			 Secretary may impose a civil money penalty of not to exceed $50,000 for each
			 such erroneous submission. A civil money penalty under this subsection shall be
			 imposed and collected in the same manner as a civil money penalty under
			 subsection (a) of section 1128A of the Social Security Act is imposed and
			 collected under that section.
				
